In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3521 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

DARRYL ANTHONY WORTHEN, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, New Albany Division. 
           No. 15‐cr‐00006 — Sarah Evans Barker, Judge. 
                     ____________________ 

  ARGUED OCTOBER 28, 2016 — DECIDED NOVEMBER 28, 2016 
                ____________________ 

   Before RIPPLE, KANNE, and ROVNER, Circuit Judges. 
     KANNE, Circuit Judge. As a FedEx driver, Darryl Worthen 
delivered packages to Scott Maxie—the owner of a gun store 
in  southern  Indiana  called  Muscatatuck  Outdoors.  Worthen 
and Maxie knew each other well, as they often conversed dur‐
ing  the  deliveries.  Worthen  even  considered  Maxie  to  be  a 
friend.  But  unfortunately,  their  friendship  wasn’t  strong 
enough  to  withstand  Worthen’s  greed.  Worthen  decided  to 
rob Maxie—and he exploited their friendship to do it.  
2                                                        No. 15‐3521 

    On September 20, 2014, Worthen called Maxie to set up a 
meeting under the guise of making a gun trade. But the true 
purpose of this meeting was to give Worthen and his confed‐
erates—his brother DeJuan and cousin Darion Harris—an op‐
portunity  to  case  Maxie’s  store.  That  afternoon,  the  three 
drove 76 miles from Indianapolis to the store, devising a plan 
to rob Maxie along the way. They met with Maxie for almost 
an hour, surveyed the store, and then left.  
    They returned the next day. This time, they brought along 
backpacks  to  carry  the  firearms  that  they  planned  to  steal. 
During  their  drive,  they  decided  not  only  to  rob  Maxie  but 
also  to  kill  him.  To  that  end,  Worthen  brought  a  .22  caliber 
handgun. When they arrived at the store, Worthen conversed 
with  Maxie.  During  their  conversation,  Worthen  pulled  out 
his handgun, pointed it at Maxie’s face, and shot him in the 
eye, killing him.  
   The men then grabbed 45 firearms and loaded them into 
their backpacks. Worthen also stole Maxie’s laptop, which was 
recording  the  video  feed  from  the  store’s  surveillance  cam‐
eras. They then left the store, heading back to Indianapolis. En 
route, Worthen threw the murder weapon and laptop into a 
cornfield. 
    On September 22, 2014, police officers arrested Worthen, 
DeJuan, and Harris. The officers found only four of the stolen 
firearms in Worthen’s possession. Worthen and his confeder‐
ates had already distributed most of the firearms throughout 
Indianapolis.  Indianapolis  police  officers  found  one  of  the 
firearms in October 2014 when executing a search warrant for 
drugs. And they discovered another firearm in February 2015 
when investigating a shooting. In total, 36 of the 45 stolen fire‐
arms remain unrecovered. 
No. 15‐3521                                                        3 

     On March 11, 2015, a grand jury indicted Worthen on four 
counts: (1) Hobbs Act robbery under 18 U.S.C. §§ 1951(a) and 
2;  (2)  conspiracy  to  commit  Hobbs  Act  robbery  under  18 
U.S.C. § 1951(a); (3) causing death while using or carrying a 
firearm during a crime of violence under 18 U.S.C. §§ 924(j) 
and 2; and (4) stealing firearms from a federal firearms licen‐
see  under  18  U.S.C.  § 922(u).  Hobbs  Act  robbery  carries  a 
prison term of up to 20 years, 18 U.S.C. § 1951(a); and a con‐
viction on a crime‐of‐violence charge authorizes a sentence of 
death or life imprisonment, 18 U.S.C. § 924(j)(1). Worthen en‐
tered into a plea agreement with the government under which 
he  agreed  to  plead  guilty  to  these  two  charges  and  further 
agreed  to  waive  his  appeal  rights.  In  exchange,  the  govern‐
ment agreed to drop the other charges and promised to not 
seek the death penalty.  
    The district court held the sentencing hearing on Novem‐
ber 2, 2015. There, Worthen apologized to Maxie’s family, and 
his  attorney  offered  several  mitigating  factors,  including 
Worthen’s  acceptance  of  responsibility,  his  difficult  life  cir‐
cumstances, and his low risk for future violence. The govern‐
ment’s response centered on the heinous nature of the crime, 
the suffering that Maxie’s family had endured, and the havoc 
that  the  stolen  firearms  were  wreaking  on  the  Indianapolis 
streets. After considering the arguments, the court sentenced 
Worthen to 10 years for the Hobbs Act robbery and 50 years 
for the crime of violence for a total of 60 years’ imprisonment.  
    Irrespective  of  the  appeal  waiver,  Worthen  now  appeals 
his  conviction,  arguing  that  Hobbs  Act  robbery—the  predi‐
cate offense for Worthen’s § 924(j) conviction—is not a “crime 
of violence” as the statute defines that term. Thus, Worthen 
contends that his § 924(j) conviction is invalid.  
4                                                       No. 15‐3521 

    Before we can address this argument, Worthen must con‐
vince us that he has not waived his right to an appeal. Gener‐
ally  speaking,  appeal  waivers  are  enforceable  and  preclude 
appellate review. United States v. Sines, 303 F.3d 793, 798 (7th 
Cir. 2002). Even so, we have recognized a few narrow excep‐
tions to this rule—one of which is that a  defendant may al‐
ways contest a sentence that exceeds the statutory maximum 
for the crime committed. United States v. Smith, 759 F.3d 702, 
706 (7th Cir. 2014). This makes perfect sense. When a defend‐
ant pleads guilty to a crime and waives his right to an appeal, 
he  acquiesces  to  the  court’s  discretion  to  impose  a  sentence 
that he knows will fall within a specified statutory range. In‐
deed, that’s what makes the waiver knowing and intelligent, 
and thus enforceable. But if the court disregards that permis‐
sible sentencing range and imposes a sentence exceeding that 
which the defendant knew was the harshest penalty he could 
receive, then there is no knowing and intelligent waiver at all. 
    United  States  v.  Gibson  shows  as  much.  356  F.3d  761  (7th 
Cir.  2004).  There,  the  defendant  pled  guilty  to  violating  18 
U.S.C. § 371—conspiracy to commit mail and wire fraud. The 
district court sentenced him to 262 months, even though the 
crime  carried  a  maximum  penalty  of  only  60  months.  Alt‐
hough he waived his appeal rights, we allowed him to appeal 
his sentence, noting that we could not enforce a sentence that 
the law does not authorize. Id. at 763–66.  
    Worthen contends that Gibson’s rationale applies here, too. 
Specifically, he notes that he received 60 years’ imprisonment 
for committing both a robbery and a crime of violence, but the 
crime‐of‐violence  conviction  is  invalid.  That  leaves  only  the 
robbery conviction, which carries a maximum sentence of 20 
years’  imprisonment.  18  U.S.C.  § 1951(a).  Accordingly, 
No. 15‐3521                                                         5 

Worthen argues that, because his 60‐year sentence exceeds the 
statutory maximum for the only viable conviction, we should 
allow his appeal. 
    This argument misconstrues our holding in Gibson—a case 
that is easily distinguishable from this one. True enough, in 
Gibson, we considered the defendant’s appeal—irrespective of 
his  appeal  waiver—after  concluding  that  his  sentence  ex‐
ceeded the statutory maximum. But reaching that conclusion 
required nothing more than comparing the sentence that the 
statute  allowed  to  the  sentence  actually  imposed.  It  did  not 
require  us  to  determine  that  the  underlying  conviction  was 
invalid beforehand, as Worthen would have us do here. 
   And  that  distinction  matters.  To  be  clear,  the  crux  of 
Worthen’s argument is that the validity of his appeal waiver 
depends  on  the  validity  of  his  conviction.  That  argument  is 
entirely  circular.  Indeed,  to  determine  whether  Worthen’s 
crime‐of‐violence conviction is invalid, we would have to take 
the  appeal  in  the  first  place.  Then,  only  if  we  agree  with 
Worthen  and  conclude  that  his  conviction  is  in  fact  invalid 
would we find that Worthen’s sentence exceeds the statutory 
maximum, which in turn would mean that Worthen did not 
waive his appeal rights. So the rule would be that an appeal 
waiver is enforceable unless the appellant would succeed on 
the merits of his appeal. That cannot be the law. 
     For if that were the law, then appeal waivers would lose 
all  effect.  That’s  because  we  would  have  to  consider  an  ap‐
peal’s merits in every case. In doing so, if we were to conclude 
that  the  defendant’s  conviction  was  not  valid,  then  any  sen‐
tence imposed necessarily would exceed the statutory maxi‐
mum because there can be no punishment without liability; 
in  that  scenario,  we  would  hold  that  the  defendant  did  not 
6                                                      No. 15‐3521 

waive his right to an appeal. And if we were to conclude that 
the defendant’s conviction was valid, then we would dismiss 
the appeal as waived so long as the sentence falls within the 
permissible  statutory  range;  in  that  case,  the  appeal  waiver 
would be irrelevant because we would have decided the ap‐
peal  on  the  merits  anyway.  Consequently,  this  rule  would 
eviscerate the right to waive an appeal. 
    Apart from contravening our longstanding precedent that 
appeal waivers are generally enforceable, such a rule would 
have  perverse  consequences.  Many  criminal  defendants 
might  benefit  from  waiving  their  appeal  rights.  In  fact, 
Worthen so benefitted: in exchange for foregoing his appeal 
rights,  the  government  agreed  to  drop  some  of  the  charges 
and further agreed to not seek the death penalty. Worthen per‐
haps saved his life by waiving his appeal rights. If Worthen 
could then renege on his deal and maintain an appeal, then 
why would the government make these kinds of deals in the 
future? Why wouldn’t the government instead just charge de‐
fendants like Worthen with all applicable crimes and see what 
sticks after the appeal? Worthen’s proposed rule is as undesir‐
able as it is nonsensical.  
    Here,  Worthen  “expressly  waive[d]  his  right  to  appeal 
[his] conviction and sentence … on any and all grounds.” (R. 
45  at  4.)  His  waiver  precludes  an  appeal.  We  accordingly 
DISMISS Worthen’s appeal without considering the merits.